Title: James Madison to James Herring, 20 July 1832
From: Madison, James
To: Herring, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Montpellier
                                
                                July 20. 1832.
                            
                        
                        I have received your letter of the 14th. If I could under other circumstances venture on the important and
                            delicate task you request of me, my present condition would not permit it. I have been confined to my house for a year by
                            a tedious chronic indisposition, and, latterly, to my bed, by the effects of an acute fever. When I add that my age is now
                            advanced into its 82d. year you will be satisfied that I can only express my wishes for the success of your proposed
                            "National Portrait Gallery," and of a resort to a better source than I am for the immediate object of your letter. Be
                            pleased to accept, Sir, my respects and friendly salutations.
                        
                            
                                James Madison
                            
                        
                    